Case 1:20-cv-03053-RMB-AMD Document 16-16 Filed 07/13/20 Page 1 of 5 PageID: 283




       EXHIBIT 14
 Case 1:20-cv-03053-RMB-AMD Document 16-16 Filed 07/13/20 Page 2 of 5 PageID: 284
In re Ledin, Not Reported in B.R. Rptr. (2015)
2015 WL 1569742

                                                                  of a court order that the mortgage be released. The state
                                                                  court entered a judgment denying that relief and finding
                2015 WL 1569742
                                                                  that the mortgage remained a valid and enforceable hen on
  Only the Westlaw citation is currently available.
                                                                  his property, notwithstanding that the underlying personal
 DESIGNATED FOR ONLINE PUBLICATION ONLY
                                                                  indebtedness had been cancelled. Ledin also filed a similar
    United States Bankruptcy Court, D. Kansas.
                                                                  suit in the U.S. District Court for the District of Kansas,
       IN RE: Jonathan Edward LEDIN, Debtor                       seeking the same relief. The District Court dismissed that
          Jonathan Edward Ledin, Plaintiff                        action when it found that his claims were precluded by the
                         v.                                       prior state court determination. Now Ledin has filed the same
                                                                  or a very similar action here and Wells Fargo again seeks
          Wells Fargo Bank, N.A. Defendant.
                                                                  dismissal on res judicata grounds. Because this adversary
                     Case No. 14–12347                            proceeding involves the same claims and parties as the prior
                             |                                    actions did, and because final judgments on the merits have
                     Adv. No. 14–5192                             been entered in both the state court Reno County action and
                             |                                    the federal District Court case, Ledin's adversary complaint
                   Signed March 31, 2015                          must be dismissed. 2

Attorneys and Law Firms
                                                                  Rule 12(b)(6) Standards 3
Jonathan Edward Ledin, Hutchinson, KS, pro se.
                                                                  In determining whether Ledin's complaint states a claim upon
Cassandra L. Writz, Bryan Cave LLP, Kansas City, MO, for          which relief may be granted, I assess whether the factual
Defendant.                                                        allegations give rise to a cause of action against Wells Fargo
                                                                  that is plausible on its face. The question is whether the
                                                                  complaint contains facts sufficient to support these claims, not
 ORDER GRANTING MOTION TO DISMISS (Dkt. 12)                       whether Ledin will ultimately prevail on those claims. 4 The
                                                                  plaintiff must allege enough facts to support a claim that is
Robert E. Nugent, United States Chief Bankruptcy Judge
                                                                  plausible on its face. 5 The plausibility standard is less than
 *1 When a party brings an action based upon a claim that         a probability but more than a sheer possibility that Ledin is
has been previously litigated and resolved between the same       entitled to the relief requested. 6
parties and on the same grounds, that claim is barred by the
doctrine of res judicata. 1 For this doctrine to apply, the new   *2 For purposes of this motion, I take the facts pled in
action must involve the same claim, the same parties, claims      Ledin's complaint as true. 7 In addition, I may consider the
that were or could have been raised, and a final judgment on      exhibits or attachments to Wells Fargo's and Ledin's briefs
the merits. If those four elements are met, the new action must   without converting the motion to dismiss to one for summary
be dismissed. In this case, Jonathan Ledin asks this court to     judgment under Fed.R.Civ.P. 12(d). 8 Specifically, I can take
enter a judgment finding that the mortgage that encumbers         judicial notice of petitions, orders, journal entries, or other
his homestead has been canceled and should be released. He        pleadings from the prior state and federal court cases, as
bases this claim on the mortgagee having previously issued a      referenced below, all of which were attached to either Wells
1099–C Cancellation of Debt (COD) notice to his late father,      Fargo's memorandum of law in support of its motion to
in connection with a note his father signed that was secured by
                                                                  dismiss or Ledin's responsive brief. 9 At a related hearing
the mortgage. When a creditor forgives or cancels a debt, the
                                                                  held in this adversary proceeding on February 12, 2015, Ledin
cancelled debt is generally income to the debtor. The creditor
                                                                  authenticated these outside pleadings and judicial records by
reports that income to the Internal Revenue Service by issuing
                                                                  confirming on the record in open court that they were genuine
a 1099–C notice.
                                                                  copies of the originals filed in or issued by those courts,
                                                                  thereby lending them suitable for my taking judicial notice of
Prior to his bankruptcy Ledin filed a state court lawsuit in
                                                                  them.
Reno County District Court seeking essentially the same
relief he seeks here: to quiet title to his home by way



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
 Case 1:20-cv-03053-RMB-AMD Document 16-16 Filed 07/13/20 Page 3 of 5 PageID: 285
In re Ledin, Not Reported in B.R. Rptr. (2015)
2015 WL 1569742

                                                                    federal court complaint were identical to those pled in the
Facts                                                               Reno County actions, that they had been litigated among the
In May of 2007, Jonathan Ledin received a deed to                   same parties, and that they had been considered on the merits
real property in Hutchinson, Kansas from the trustee of
                                                                    and rejected. 17
his parents' living trust after his father, Charles Ledin,
died. Before Charles died, he granted a mortgage on the
                                                                    Ledin brought this adversary proceeding in his chapter
Hutchinson property to Wells Fargo to secure repayment
                                                                    7 case filed here on October 14, 2014. That complaint
of a promissory note. Jonathan's deed came subject to that
                                                                    recites what Ledin has claimed before, that Wells Fargo
mortgage. Sometime in 2007, Wells Fargo filed a foreclosure
                                                                    should be compelled to release the mortgage because it has
petition in the Reno County District Court, seeking to enforce
                                                                    forgiven Charles Ledin's indebtedness and that the release is
the mortgage, but dismissed that case without prejudice on
                                                                    required by the Internal Revenue Code and corresponding
June 24, 2008. 10 Then, in 2008, and again in 2011, Wells           federal regulations. He again asserts a claim for “tax fraud”
Fargo issued two COD notices to Charles Ledin. Jonathan             based upon Wells Fargo's violations of the income reporting
claims that these notices amount to a cancellation of Charles'      regulation, § 1.6050P–1. He also alleges that the mortgage
debt and Wells Fargo is required to release the mortgage that       lien may be avoided as judicial lien under 11 U.S.C. §
encumbers what is now Jonathan's homestead.                         522(f). Wells Fargo filed its motion to dismiss the complaint,
                                                                    asserting that this action is barred by res judicata. 18
Jonathan first filed a quiet title action in Reno County District
Court in 2009 seeking an order that would require Wells Fargo
to release the mortgage. He based his claim on Wells Fargo's        Analysis
                                         11
having failed to foreclose its mortgage. He attached to that
petition a copy of the Reno County court's dismissal order          Res Judicata
in the 2007 foreclosure case, a copy of his letter demanding        Ledin's claim for release of the mortgage is barred by res
that the mortgage be released, and a copy of a COD notice           judicata. That doctrine bars repeated litigation of claims
addressed to Charles Ledin. On August 13, 2010, the state           between parties that have already been tried and decided in
court issued a Journal Entry finding that “the indebtedness         earlier proceedings. Here, Ledin asked both the Reno County
secured by the mortgage has not been paid and the mortgage          state court and the federal District Court to find that because
remains unreleased. Said mortgage is a valid and enforceable        Wells Fargo forgave his late father's personal obligation it was
                                                                    required to release the mortgage that secured that obligation.
lien encumbering the subject real estate....” 12 The Court
                                                                    In the 2009 action, the Reno County court declined to do
entered judgment against Jonathan and in favor of Wells
                                                                    that, finding that the mortgage was still vahd and enforceable.
Fargo. 13                                                           The U.S. District Court concluded that the 2009 decision was
                                                                    res judicata on the point. Nothing presented in the current
 *3 On May 15, 2012, Jonathan filed a second action against         complaint would warrant my concluding differently. Because
Wells Fargo in Reno County alleging that Wells Fargo was            Ledin's action is barred by res judicata, it is not facially
required to release the mortgage by the Mortgage Forgiveness        plausible that he could prevail on it. He has failed to state
Debt Relief Act of 2007 and certain IRS regulations. 14 He          a claim and that part of the complaint must therefore be
also pleaded a tort claim for “wrongful foreclosure,” seeking       dismissed.
$180 million in damages. This action was dismissed with
prejudice by agreement of the parties on June 29, 2012. 15
                                                                    In Rem Liability
                                                                    Even if Ledin's claim isn't barred by res judicata, it is
On January 3, 2014, Jonathan filed an action in the U.S.
                                                                    legally implausible because it is grounded in a fundamental
District Court, alleging in somewhat more detail that after
                                                                    misunderstanding of Kansas mortgage law. The fact that
Wells Fargo issued the CODs, it was required by the
                                                                    Wells Fargo may not have pursued Ledin's late father
provisions of the Mortgage Forgiveness Debt Relief Act of
                                                                    personally on his note in no way eviscerates its right to
2007 and attendant regulations to release its mortgage. 16 He       pursue payment of the obligation from the land his father
also sought damages for “tax fraud” and now claimed $180            encumbered as collateral for that note. This point has been
billion in damages. The District Court dismissed that action        well established by the Kansas appellate courts for many
on February 28, 2014, finding that the claims raised in the         years and recognizes that the holder of a promissory note


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
 Case 1:20-cv-03053-RMB-AMD Document 16-16 Filed 07/13/20 Page 4 of 5 PageID: 286
In re Ledin, Not Reported in B.R. Rptr. (2015)
2015 WL 1569742

secured by a mortgage may choose not to pursue the maker             Lien Avoidance, § 522(f)(1)
of the note personally, but still retains the right to recover its   Now that Ledin is in bankruptcy, he claims that this court
debt in rem, or against the land, by enforcing the mortgage. 19      can avoid the mortgage as a judgment lien under 11 U.S.C. §
Wells Fargo has no personal claim against either Ledin or his        522(f)(1)(A). That section provides that a debtor may avoid
father anymore, but, like any mortgagee whose collateral has         the fixing of a hen that impairs an exemption if the lien is
been conveyed subject to the mortgage, it may still foreclose        a “judicial hen.” A “judicial hen” is defined in § 101(36)
the mortgage or assert a lien on the proceeds of the real estate     of the Bankruptcy Code as a lien obtained by judgment or
should Ledin sell it voluntarily. Even if this were the first time   other legal or equitable process. Thus, the soul of a judicial
that Ledin had pled his claim and res judicata did not apply,        lien is that it is imposed by a court, not created consensually
he has shown no legal basis for invalidating Wells Fargo's           the way a mortgage is. Ledin believes that the journal entry
mortgage, rendering the relief he seeks implausible.                 entered in the 2009 Reno County case, the one that found
                                                                     that the mortgage remained valid, somehow transformed that
                                                                     lien into a judicial lien. It didn't. That judgment merely found
Internal Revenue Code § 108
                                                                     that the mortgage remained enforceable. It did not purport
 *4 Also legally inaccurate is Ledin's characterization of
                                                                     to foreclose it. And, even if Wells Fargo had obtained a
his “rights” under the Mortgage Forgiveness Debt Relief
                                                                     foreclosure judgment concerning this mortgage, foreclosure
Act. Enacted in 2007 in response to the growing financial
                                                                     judgments are specifically excepted from the judicial lien
crisis of that time, this Act amended the provisions of §
                                                                     avoidance statute by § 522(f)(2)(C) which provides that the
108(a)(1)(E) of the Internal Revenue Code to provide that a
                                                                     judicial lien avoidance power does not extend to “a judgment
taxpayer's gross income doesn't include, among other things
                                                                     arising out of a mortgage foreclosure.” 22 Section 522(f)(1)
“discharged qualified principal residence indebtedness.” 20
                                                                     affords Ledin no plausible source of legal relief and the Court
Qualified “principal residence indebtedness” is defined in §
                                                                     in any event has already rejected the claim in this adversary
108(h)(2) as acquisition indebtedness, (i.e., purchase money
                                                                     proceeding. 23
debt secured by the home), that the taxpayer incurred to
purchase or build her home. If a taxpayer loses her home in
foreclosure, but the foreclosure sale of the home does not           Conclusion
bring enough to liquidate the debt, if the lender forgives the       Having failed to either plead a facially plausible claim for
remaining balance, that cancelled debt is not income to the          relief or a claim that has not previously been adjudicated,
taxpayer debtor. Prior to the enactment of this amendment,           Ledin's complaint must be dismissed for failure to state a
it was. Nothing in § 108 or 26 C.F.R. § 1.6050P–1 requires           claim. A separate judgment of dismissal shall be issued this
the lender to release mortgages upon cancellation of the             same day.
underlying debt. That regulation merely governs how and
when the cancellation of debt is to be reported to the IRS. 21       SO ORDERED.
It does not establish penalties or provide for money damages
for violations. Nor does it establish a claim for “tax fraud.”
So neither § 108 nor § 1.6050P–1 supply a basis for a facially       All Citations
plausible claim.
                                                                     Not Reported in B.R. Rptr., 2015 WL 1569742



Footnotes
1       See Jackson Trak Group, Inc. v. Mid States Port Authority, 242 Kan. 683, 690–91, 751 P.2d 122 (1988) (discussing claim
        preclusion and issue preclusion aspects of res judicata doctrine).
2       Wells Fargo Bank appears by its counsel Cassandra L. Writz. Plaintiff Jonathan Edward Ledin appears pro se.
3       Motions to dismiss under Fed.R.Civ.P. 12(b)(6) are made applicable to adversary proceedings by Fed. R. Bankr.P. 7012.
4       Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.2008) (In ruling on a motion to dismiss the judge must accept all
        allegations as true and may not dismiss on the basis that it appears unlikely the allegations can be proven.).
5       Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (enough facts must be alleged to nudge the claim across the
        line from conceivable to plausible).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               3
 Case 1:20-cv-03053-RMB-AMD Document 16-16 Filed 07/13/20 Page 5 of 5 PageID: 287
In re Ledin, Not Reported in B.R. Rptr. (2015)
2015 WL 1569742

6      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
7      Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir.2007) (In reviewing the sufficiency of the
       complaint, the court assumes the truth of the plaintiff's well-pleaded factual allegations and views them in the light most
       favorable to the plaintiff.); Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir.1994) (A Rule 12(b)(6) motion tests the
       sufficiency of the allegations within the four corners of the complaint after accepting as true all well-pleaded factual
       allegations.).
8      See Navajo Nation v. Urban Outfitters, Inc., 935 F.Supp.2d 1147, 1157 (D.N.M.2013) (Conversion of motion to dismiss
       to one for summary judgment is not required under Rule 12(d), where court can properly take judicial notice of the extra-
       pleading materials); J.P. Morgan Trust Co. Nat. Ass'n v. Mid–Am. Pipeline Co., 413 F.Supp.2d 1244, 1257–58, 1260–61
       (D.Kan.2006). See also, Hausler v. Felton, 739 F.Supp.2d 1327, 1329 (N.D.Okla.2010) aff'd, 457 Fed. Appx. 727 (10th
       Cir.2012) (determining claim preclusion on motion to dismiss by taking judicial notice of pleadings and orders in previous
       cases); Lester v. Minnesota Life Ins. Co., 2014 WL 5601078 (N.D.Okla. Nov. 3, 2014) (res judicata case); Grynberg v.
       Koch Gateway Pipeline Co., 390 F.3d 1276, 1278 n. 1 (10th Cir.2004).
9      Id. See Q Int'l Courier, Inc. v. Smoak, 441 F.3d 214, 216 (4th Cir.2006) (“When entertaining a motion to dismiss on the
       ground of res judicata, a court may take judicial notice of facts from a prior judicial proceeding when the res judicata
       defense raises no disputed issue of fact.”). See also Dkt. 13 (Wells Fargo's brief) and Dkt. 16 (Ledin's brief)
10     Dkt. 13–1, pp. 14–16 (Case No. 07 CV 642, Order Dismissing Case).
11     Dkt. 13–1, pp. 1–4 (Case No. 09 CV 315, Quiet Title Petition).
12     Dkt. 13–1, pp. 22–23 (Case No. 09 CV 315, Journal Entry of Judgment).
13     Ledin appealed the judgment to the Kansas Court of Appeals but it was dismissed on April 26, 2011 after the parties
       entered into a settlement agreement, Ledin breached its terms, and the Court of Appeals, in confirming the settlement
       agreement, dismissed the appeal. See Dkt. 13–1, p. 30. On January 20, 2012, the Kansas Supreme Court denied Ledin's
       petition for review. See Dkt. 13–1, p. 31. The judgment in the 2009 quiet title case is, in any event, final.
14     Dkt. 13–1, pp. 35–62 (Case No. 12 CV 224, “Petition for ... Illegal and Fraudulent Foreclosure).
15     Dkt. 13–1, p. 79 (Case No. 12 CV 224, Order of Dismissal).
16     Dkt. 13–1, pp. 80–100 (Civil Action No. 14–1004–MLB, Civil Complaint).
17     Dkt. 13–1, pp. 101–105 (Civil Action No. 14–1004–MLB, Memorandum and Order).
18     Dkt. 13.
19     See U.S. Bank, N.A. v. Howie, 47 Kan.App.2d 690, 693–94, 280 P.3d 225 (2012) (court rejected claim of borrower's widow
       that lender was barred from foreclosing its mortgage, arguing that the mortgage debt was extinguished by the lender's
       failure to demand payment on note after borrower's death, where mortgage existed at the date of borrower's death;
       lender was only pursuing in rem relief). See also, Garnett State Sav. Bank v. Tush, 232 Kan. 447, 657 P.2d 508 (1983)
       (Under Kansas law, while discharge in bankruptcy will prevent debtor from being personally liable on dischargeable debt,
       creditor holding security interest in exempt property may look to that property for satisfaction of debt.); Korb v. Minneapolis
       Threshing Mach. Co., 133 Kan. 783, 3 P.2d 502, 505 (1931) (noting that the personal liability of the mortgagor may be
       released without extinguishing the mortgage).
20     26 U.S.C. § 108 (2014). See Mortgage Forgiveness Debt Relief Act of 2007, § 2, 121 STAT. 1803 (2007); H.R. 3648,
       110th Cong., § 2 (Dec. 14, 2007), 2007 Cong. U.S. HR 3648 (Westlaw).
21     See I.R.C. § 6050P
22     See also In re Nichols, 265 B.R. 831 (10th Cir. BAP 2001) (consensual mortgage lien was not transformed into judicial
       lien by virtue of state court's foreclosure decree); In re Ruck, 451 B.R. 128, 131–32 (Bankr.D.Kan.2011) (even if mortgage
       “merged” into foreclosure decree, it did not convert consensual lien of mortgage to judicial lien).
23     Ledin brought this identical § 522(f)(1) avoidance claim by separate motion filed on November 17, 2014. See Adv. Dkt.
       4. The Court denied the motion on the same basis as set forth above—the mortgage lien was not a judicial lien subject
       to avoidance under that statute. See Adv. Dkt. 27.


End of Document                                                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              4
